Citation Nr: 1127318	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  97-15 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity, to include as secondary to a left wrist disability.

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a left wrist disability.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a left wrist disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from prior rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, among which was its January 1997 determination, denying service connection for left shoulder and low back disorders, as well as an adjudication by the VA's Appeals Management Center (AMC) in April 2007 of a claim for service connection for carpal tunnel syndrome of the left upper extremity.  These matters were most recently before the Board in Mach 2008, at which time they were remanded to the RO via the AMC so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case has been returned to the Board for further review.  

The issues of entitlement to service connection for carpal tunnel syndrome of the left upper extremity and service connection for a low back disorder, both to include as secondary to a left wrist disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  


FINDING OF FACT

A right shoulder disability was caused or aggravated by a service-connected left wrist disability.


CONCLUSION OF LAW

Entitlement to service connection is warranted for a right shoulder disability.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a right shoulder disorder, which represents a complete grant of the Veteran's appeal as to that issue alone.  Therefore, no discussion of the VA's duties to notify and assist is necessary.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).

The record establishes that service connection for postoperative residuals of a left wrist fracture was established by RO action in April 1972.  The Veteran alleges that his service-connected left wrist fracture has either caused or aggravated a disorder of his right shoulder and review of the medical evidence presented, to include specifically the report of a VA medical examination in November 2010, supports his allegation.  

Following a review of the evidence of record and the Veteran's medical history, as well as the conduct of a physical examination and any testing deemed necessary, the VA examiner in November 2010 offered a diagnosis of traumatic arthritis of the right shoulder.  He also concluded that it was at least as likely as not that the service-connected postoperative residuals of a left wrist fracture either caused or aggravated the Veteran's right shoulder arthritis.  It is true, as noted by the AMC on remand, that the VA examiner also determined that the Veteran's right shoulder disorder was further exacerbated by subsequent industrial injuries and employment activities of the Veteran.  However, the occurrence of superimposed injury by whatever means does not bar service connection for the disease or injury as caused or aggravated by a service-connected disorder.  The causation or aggravation occurring prior to those incidents is what is relevant to the issue of entitlement to service connection, and it is the role of VA rating personnel to ascertain at a subsequent point in time whether the effects of the subsequently occurring injuries and employment activities may be adequately dissociated from the service-connected entity, so as to permit assignment of a rating for the service-connected disability involving the Veteran's right shoulder.  If so, the appropriate rating will be assigned as to the preexistent disorder; if not, the disorder will be rated as a whole.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

On the basis of the foregoing, the record reasonably supports a grant of service connection on a secondary basis for traumatic arthritis of the right shoulder.  To that extent alone, the appeal is granted.  


ORDER

Entitlement to service connection for traumatic arthritis of the right shoulder , secondary to service-connected postoperative residuals of a left wrist fracture, is granted.  


REMAND

The Board in its March 2008 remand requested, among other things, that the AMC readjudicate the Veteran's claims for secondary service connection under an October 2006 change in the regulation governing secondary service connection.  See 71 Fed. Reg. 52744 (2006).  On remand, the AMC provided notice of the revised regulation in its VCAA letter of April 2008, but it failed to readjudicate the claims in question under the revised regulation in its subsequently entered decisional document, a supplemental statement of the case of February 2011, in violation of the holding in Stegall v. West, 11 Vet. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order), and the Board is thus compelled to remand this matter for corrective action.  

In addition, the Veteran was not afforded a VA neurological examination on remand, as had been requested by the Board for evaluation of the Veteran's claimed carpal tunnel syndrome of his left upper extremity.  The record reflects that at least two VA neurological examinations were cancelled on remand by the Veteran and that at least one, as scheduled to occur in December 2010, was cancelled by VA.  The notice letters to the Veteran advising him of the date and time to report for any of the cancelled VA examinations are not contained within the claims folder.  In light of the foregoing, and because a remand of the remaining issues on appeal is required for another reason, as set forth above, it is advisable to afford the Veteran one last opportunity to undergo a VA neurological examination, provided he indicates a willingness to report for such an examination.  The Veteran is hereby notified that the conduct of a VA neurological examination is necessary to ascertain whether carpal tunnel syndrome of the left upper extremity is present, and, if so, whether it was caused or aggravated by service-connected postoperative residuals of a left wrist fracture.  The Veteran is notified that it is his responsibility to report for any scheduled examination, and that failure to do so may result in the claim being denied.  38 C.F.R. § 3.655 (2010).

Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions:

1.  Schedule the Veteran for a VA neurological examination in order to ascertain the nature and etiology of his claimed carpal tunnel syndrome of the left upper extremity and its relationship, if any, to service-connected postoperative residuals of a left wrist fracture.  Request that the examiner review the claims file and note whether in fact the claims folder was provided and reviewed.  The examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth.  

The examiner is asked to address the following questions:  

a)  Does the Veteran have carpal tunnel syndrome of his left upper extremity?

b)  If the response to (a) above is in the affirmative, is it at least as likely as not (50 percent or greater probability) that the Veteran's carpal tunnel syndrome of the left upper extremity was caused or aggravated by his service-connected postoperative residuals of a left wrist fracture?

Use by the VA examiner of the at least as likely as not language in responding is required.  The examiner(s) is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation or aggravation as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the 
underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

The examiner is also requested to provide a complete rationale for any opinion expressed.  
2.  The Veteran should be notified that it is his responsibility to report for the examination and that failure to do so may result in the claim being denied.  38 C.F.R. § 3.655 (2010)

3.  Lastly, readjudicate the Veteran's claims for service connection for carpal tunnel syndrome of the left upper extremity and a low back disorder, both as secondary to service-connected postoperative residuals of a left wrist fracture, on the basis of all relevant evidence and all governing legal authority, to include the October 2006 change to 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 (2006).  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn regarding the final disposition of the claims in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


